DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment
	The Notice of Allowance mailed on March 10, 2022 contained a minor informality in regards to the Examiner’s Amendment of claim 10. The Examiner’s amendment of claim 10 mailed on March 10, 2022 did not include the changing of “in accordance with claim 1” to “in accordance with claim 3”. The current Office action has corrected the Examiner’s amendment.  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Garron Hobson (Reg. No. 41073) on February 22, 2022.

The application has been amended as follows: 
Please amend claim 9 by changing “colored configured to view” in line 2 to “colored to view”.
Please amend claim 10 by changing “in accordance with claim 1” in line 2 to “in accordance with claim 3” and by removing “the c-arm medical imaging device having” in line 4. 

Please amend claim 23 by changing “further comprising” in line 2 to “further comprising:” and by removing “the c-arm medical imaging device having” in line 3.
Please amend claim 25 by changing “at least translucent configured to view” in line 9 to “at least translucent to view” and by changing “being colored configured to distinguish” in line 10 to “being colored to distinguish”. 
Please amend claim 28 by removing “the c-arm medical imaging device having” in line 3.
Response to Amendment
The current Office action is in response to Applicant’s amendment filed on February 7, 2022. 
Claims 1-2, 8, 11-13, and 18-20 have been canceled.
Claims 21-28 are new.
Claims 3, 6, 7, 9-10, and 14 have been amended. 
Response to Arguments
Applicant’s arguments, see pg. 7, filed February 7, 2022, with respect to claims 6 and 14-18  have been fully considered and are persuasive.  The objection of the claims has been withdrawn. Applicant has corrected the minor informalities of claim 6 and has canceled claim 18. 
Applicant’s arguments, see Pg. 8, filed February 7, 2022, with respect to Claims 1-20 have been fully considered and are persuasive.  The 112(b) rejection of the claims has been 
Applicant’s arguments, see pg. 8, filed February 7, 2022, with respect to claims 1-2, 9-13, and 19-20 have been fully considered and are persuasive.  The 102 rejection of the claims has been withdrawn. Applicant has amended claim 3 in to independent form and included limitations from independent claim 1. Claim 3 was indicated as allowable in the previous Office action. Claims 1-2, 11-13, and 19-20 have been canceled.

Reasons for Allowance
Claims 3-7, 9-10, 14-17, and 21-28 are allowable.

The following is an examiner’s statement of reasons for allowance:
The closest prior art is Grajek (U.S. 2013/0167845).
Regarding claim 3:
Grajek discloses a cap configured to protect an imaging intensifier of a c-arm medical imaging device, the cap comprising: 
a plate (Fig. 9, 410 and 412) sized and shaped to cover an exterior facing surface (Fig. 9, plate 412 facing image intensifier 422) of the image intensifier (Fig. 9, 422); 
the plate being transparent to x-rays ([0045], radiolucent); 
the plate having a planar center (Fig. 8 and 9, 410 and 412 has a planar center) with a planar outer surface (Fig. 8 and 9, outer portion of 410 and 412 has a flat surface) and a planar inner surface (Fig. 9, inside of 412) configured to face the image intensifier (Fig. 9, inside of 412 faces 422): and 

However, Grajek fails to disclose the retainer further comprises: tabs arrayed around a perimeter of the center of the plate and extending substantially perpendicularly to the planar center and configured to be arrayed around the image intensifier to maintain the plate on the image intensifier.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record. Claims 4-7, 9-10, and 21 are allowable by virtue of its dependency. 
Regarding claim 14:
Grajek discloses a cap configured to protect an image intensifier of a c-arm medical imaging device, the cap comprising: 
a plate (Fig. 9, 410 and 412) sized and shaped to cover an exterior facing surface (Fig. 9, plate 412 facing image intensifier 422) of the image intensifier (Fig. 9, 422); 
the plate being transparent to x-rays ([0045], radiolucent); 
the plate having a planar center (Fig. 8 and 9, 410 and 412 has a planar center) with a planar outer surface (Fig. 8 and 9, outer portion of 410 and 412 has a flat surface) and a planar inner surface (Fig. 9, inside of 412) configured to face the image intensifier (Fig. 9, inside of 412 faces 422): and 

the retainer comprising:
an annular band ([0046], band) circumscribing the plate.
However, Grajek fails to disclose an array of apertures through the band; and an array of fasteners extending through the array of apertures and configured to engage the image intensifier to secure the band and thus the plate to the image intensifier.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record. Claims 15-17, and 22-24 are allowable by virtue of its dependency. 
Regarding claim 25:
Grajek discloses a cap configured to protect an imaging intensifier of a c-arm medical imaging device, the cap comprising: 
a plate (Fig. 9, 410 and 412) sized and shaped to cover an exterior facing surface (Fig. 9, plate 412 facing image intensifier 422) of the image intensifier (Fig. 9, 422); 
the plate being transparent to x-rays ([0045], radiolucent); 
the plate having a planar center (Fig. 8 and 9, 410 and 412 has a planar center) with a planar outer surface (Fig. 8 and 9, outer portion of 410 and 412 has a flat surface) and a planar inner surface (Fig. 9, inside of 412) configured to face the image intensifier (Fig. 9, inside of 412 faces 422): and 

However, Grajek fails to disclose the plate being at least translucent configured to view the image intensifier through the plate and being colored configured to distinguish the plate from the image intensifier.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record. Claims 26-28 are allowable by virtue of its dependency. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOORENA KEFAYATI whose telephone number is (469)295-9078. The examiner can normally be reached M to F, 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K./Examiner, Art Unit 2884              

/DANI FOX/Primary Examiner, Art Unit 2884